Title: To George Washington from Alexander Smith, 29 June 1798
From: Smith, Alexander
To: Washington, George



Sir
Vienna 29th June 1798

I have received your letter of the 17th Inst. touching the money paid to Capt. Walters for the plank and scantling delivered you, which money came safe to hand, and what Capt. Walters told you generally was true.
The reason that I said nothing to you about payment in my letter of the 5th Inst. was, it being a Small Sum & suposing you might give orders for more Lumber for which should have drawn on you some time ⟨mutilated⟩ in favor of a friend in Baltimore, at the same tim⟨e⟩ I thank you for your attention.
Capt. Walters on his way home collected allmost all the Plank which he unfortunately lost on his way to Mount Vernon, the people on shore had the plank in good order for him so that it received no dammage. As its of the most particular length wanted for flooring I will forward the same to you soon which I’m in hopes will be acceptable.
Understanding that you purchase corn will put in the Vessell a few hundred Bushels with hopes that it may be convenient for you to purchase, at that time. I am Sir Your Most Obed. & Very Humble Servant

Alexr Smith

